In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Queens County, dated August 12, 1975, which granted the application and stayed arbitration. Order reversed, on the law, with $50 costs and disbursements, application denied, and arbitration is directed to proceed. The existence in the contract between the parties of a provision to arbitrate the delay claim here asserted must be deemed conceded on this record. The settlement letter upon which the petitioner relies specifically excepted the delay claim from its provisions; we do not view the procedures for submitting the delay claim through petitioner to the Housing and Development Administration as in any way vitiating the provision for arbitrating the delay claim (accord W. J. Barney Corp. v Palma F. Cooper, Inc., Sup Ct, NY County, Nov. 13, 1975, Index No. 12880/75, Spiegel, J., affd 52 AD2d 778). *910Once a valid provision to arbitrate is established, the issue of any claimed release of the claim which is to be arbitrated is one for the arbitrator (Matter of Riccardi [Modern Silver Linen Supply Co.], 45, AD2d 191). Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.